Title: To Benjamin Franklin from James Parker, 31 May–10 June 1769
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
New-York, 31 May [–June 10] 1769
The 22d and 24th Instant, I wrote you per Capt. Haight, inclosing you the 2d of a Bill for £100. Sterling and the first of a Bill from Mr. Hercules Courtenay, Post-Master of Baltimore, for £141 6s. 11d. Sterling drawn by Stevenson on Hervey of London, of which this has the 2d inclosed: Mr. Courtenay says it is the whole of the Ballance due from him. I hope this or the first will come safe to your Hands, and that it may have due Acceptance: By Mr. Foxcroft’s Orders, I wrote to Mr. Courtenay about the Allowance he expected for collecting in Mr. Robinson’s Money; he said, he should expect the usual Commissions for such Matters, but having paid in this Bill, all the Ballance due the Office, he would leave that to be settled with Mr. Foxcroft, &c.
(So far was wrote designing to go with Capt. Winn, but was told he would not sail in less than 10 Days, I waited, and now the Packet goes first.) June 10. 1769
Mr. Robinson sail’d the 2d Instant from this Port on board a Brig bound to Glasgow: by him I wrote a private Letter to you: Since that I have almost got all the Locks and Keys settled on the several Mails: tho’ the Riders in many Places don’t like it.
Mr. Luke Babcock, Post Master at New-Haven, writes me Word, he shall leave that Place in September next, recommends Mr. Christopher Kilby to succeed him. I may possibly have your Opinion or Orders on it by that Time. I am a Stranger to him; nor is there one there, I would desire to prefer to another: I have such a Conception of them and their Chicanery that were you to shake them all in a Bag together, the first that comes out would be as good as any other; but you may possibly desire it to be given to some other; therefore wish to have your Orders before I send any Commission.

By Mr. Robinson I wrote my Reasons for being desirous to throw up the Post, your Goodness procured me in the Custom-House; but I shall not do it, till I hear from you, unless I am turned out; which I don’t apprehend likely to be the Case: If it be your Pleasure to promote Mr. Robinson, either with or without any Remove of me, I entirely Submit: Or, if it shall not be thought necessary to have any Additional Officer in the Post-Office, and your Favour still continues to me, in that Office, I shall always esteem it as such: And as the Commission I have in the Custom-House, is from the Treasury, by your Interest, perhaps the same Interest, if you espouse his Cause with Mr. Foxcroft’s, might procure that Place for Mr. Robinson, as he has a very small Family, with the Help of some Clerkship, he might make a tolerable Livelihood: And indeed, the Business of the Post-Office increasing, One assistant Clerk would be advantageous to it, especially if the Letters relating to the Office Affairs are to [be] Copied; a Task I find myself almost unequal many Times to, and which I never practised till now; and even now many are sent without. I often find I want Help; but I strive with all my Powers to act uniform and right: and if he could at some times assist as such, whatever Allowance you should think proper to make would be acceptable I don’t doubt to him, and at Times he might find other Chance writing to do: But this is all humbly submitted to your better Judgment. If an Office of a general Sort in the Post-Office is established here, such a Clerk will doubtless be thought necessary. In whatever Light you may View it, I have no Pretence to direct or advise, but to offer my Opinion I hope will not be thought impertinent, tho’ it may not be agreeable or approved of.
I have endeavoured to obey Mr. Foxcroft’s Directions, since he went. I have wrote to Halifax, and sent the Commission thither as he directed. Every thing else goes on nearly as usual.
I told you, my Son lives at Woodbridge, and if any printing Work offers, he has the Materials, he may Work if he will. I have not gave them to him; I keep them under my own Command, but he may use them. He provides now for himself: If he betters himself he may do well, if not, he must suffer, while he has his Health; but he has hurt himself by his Folly, and had much Sickness. The last Intelligence that I have had of him, that he seems to reform a little; We flatter ourselves, that it may be so, but perhaps we may be deceived. I find I every Day grow less able to encounter the Roughness of the World, but I keep up a good Heart. My Body is feeble and much weaken’d by the cruel Fits of the Gout; but I am about. We all are well at present, and we shall always be pleased to hear the Continuance of yours. Little Business of any kind in the printing Way, And hard Times in general. Publick Affairs you see from the publick prints. We beg our respectful Compliments to yourself, and to good Mr. Foxcroft, if he be arrived, as I hope he is. I am Your most obliged Servant
James Parker.
 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London / per Halifax Packet
